Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 7-9, 14, 15, 26, 27, 29-31, 35, 36, 38, 42, 46 and 47 are pending.
Claims 6, 1-13, 16-25, 28, 32-34, 37, 39-41, 43-45, 48 and 49 have been cancelled.
Claims 2-5, 7-9, 14, 15, 26, 27, 29, 30, 35, 36, 38, 42, 46 and 47 are currently amended.

Allowable Subject Matter
Claims 1-5, 7-9, 14, 15, 26, 27, 29-31, 35, 36, 38, 42, 46 and 47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is neither anticipated nor made obvious by the prior art.  In particular, the testing of the integrity of an isolated portion of a wellbore using only the gas pressure of a chamber that can be deployed into the wellbore where the pressure in the chamber is lower than the pressure of the isolated section. Is not taught in the art.
The art of Kalyanaraman et al., US 2015/0159480, describes a system similar to the claimed system except that the reduction in pressure of the isolated wellbore section relies on a pump.  It is not obvious to modify the teaching of Kalyanaraman et al. to control the chamber volume and pressure to cause the extraction from the isolated region as claimed since it would be solving a problem that does not exist in the teaching of Kalyanaraman et al.  As such there is no motivation to use a chamber of a known 
Cooper et al, “AN INTRODUCTION TO MECHANICAL INTEGRITY TESTING WITH A FOCUS ON CLASS I DISPOSAL WELLS IN KANSAS”, 2017, teaches testing iwellbore integrity, but it does it through annulus testing (slide 14).
Hawkes et al., “Pressure transient testing for assessment of wellbore integrity in the IEAGHG Weyburn–Midale CO2 Monitoring and Storage Project”, 2013, teaches testing wellbore integrity with a tools shown in Fig. 2.  This tool does not anticipate nor make obvious the claimed chamber system of the instant application.
Pennsylvania Form 5500-PM-OGXXXX, 2011, “INSTRUCTIONS FOR EVALUATING MECHANICAL INTEGRITY OF OPERATING OIL AND GAS WELLS”, gives a standard for testing of wells, but is completely silent concerning any testing system employing isolation of wellbore sections and a tool to test them.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857